Citation Nr: 0711158	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50% disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1965 until 
January 1967.  

This appeal arises from a rating decision of the St. 
Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.

Other issues

In the veteran's June 2004 substantive appeal, he stated that 
he had become unemployed due to his service-connected 
disability, PTSD.  Therefore, it appears that the veteran has 
submitted an informal claim for total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12- 2001 (July 6, 2001).  That 
matter has not been adjudicated by the RO, and it is referred 
to the AOJ for appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 50 percent for PTSD.  

With respect to VA examinations, the most recent VA 
compensation, and pension  examination is nearly five years 
old.  A review of the veteran's statements, including the 
June 2004 substantive appeal, indicates that the veteran's 
condition has worsened.  The Court has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the Board finds that a 
new VA examination in required.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  A review of the veteran's treatment 
record and his written statements indicate that there are 
records which have not yet been obtained from VA facilities 
in Sarasota and Fort Myers, Florida.  Additionally, letters 
submitted directly to the Board indicate that from at least 
October 2005 to the present the veteran has been receiving 
relevant treatment from V.M., a licensed clinical social 
worker.  An attempt should also be made to obtain those 
private treatment records as well.  

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  As the Board's consideration of factors 
which are wholly outside the rating criteria provided by the 
regulation is error as a matter of law (See Massey v. Brown, 
7 Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)), the examiner is being furnished 
the pertinent excerpt from the Rating Code governing ratings 
of psychiatric disabilities so that the examiner may address 
the type of information needed by the Board to assign a 
rating to the veteran's disability:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name....100

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships....70

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Even though the issue on 
appeal is an increased rating claim, the Board believes the 
Dingess requirements analogously apply.  In the present 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date of such a benefit.  Therefore, the claim must 
be remanded to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
with regard to the veteran's claim for 
entitlement to increased disability rating 
for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005).  In this regard, the veteran 
should be provided a notice letter and 
specifically told of the information or 
evidence not of record that is necessary 
to substantiate his claim, the information 
and evidence he is expected to submit, and 
the information or evidence that VA will 
obtain, if any. 38 U.S.C.A. § 5103(a).  
The veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159.

The veteran must also be sent a corrective 
notice letter under the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess.

2.  The RO should ask the veteran to 
provide information regarding all mental 
health care treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining all relevant 
evidence that is not already of record to 
include all mental health treatment 
records from the Fort Meyers VA outpatient 
clinic, the Sarasota VA primary care 
center and the private treatment records 
from V.M. from October 2005 to the 
present.  If records sought are not 
obtained, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

3.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
PTSD.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  A Global 
Assessment of Functioning score and an 
analysis of its meaning should be 
provided.  All rating criteria noted above 
must be addressed.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued and the veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




